ON MOTIONS TO REVIEW FINAL JUDGMENT FOR ATTORNEY’S FEES AND FINAL JUDGMENTS FOR WITNESS FEES.
PER CURIAM.
Having considered the appellee’s motions to review final judgments and the appellant’s response thereto, we find the appellee’s motions to be meritorious. Under section 760.11(5), Florida Statutes, reasonable attorney’s fees may be allowed in the court’s discretion to the prevailing party. While the appellant prevailed in the appeal of the summary judgment that had been entered in favor of the appellee,1 appellant has yet to prevail on the merits of her employment discrimination claim.
This court’s order dated December 27, 2002, contains a clerical error in that the word “provisionally” was omitted. That order is hereby amended nunc pro tune to December 27, 2002 to reflect that appellant’s motion for attorney’s fees, filed June *36217, 2002, is provisionally granted. Assessment of such fees (as well as witness fees) by way of final judgment shall be entered only if appellant prevails on the merits of her claim.
Appellant’s motion for additional attorney’s fees incurred in responding to the motions to review is denied.
FEE JUDGMENTS QUASHED.
SHARP, W„ J., COBB, W., Senior Judge and ROUSE, Jr., R. K., Associate Judge, concur.

. McGhee v. Sterling Casino Lines, 833 So.2d 271 (Fla. 5th DCA 2002).